PCIJ_B_04_NationalityDecrees_LNC_NA_1923-02-07_ADV_01_NA_00_EN.txt. The League of Nations to the Permanent Court
of International Justice.

In execution of the resolution of the Council of the
League of Nations adopted on October 4th, 1922, of
which a certified copy is annexed hereto, 1) and by virtue
of the authorisation given by this resolution,

The Secretary-General of the League of Nations has
the honour to present to the Permanent Court of Inter-
national Justice the request of the Council that the Court
will, in accordance with Article 14 of the Covenant of
the League, give an advisory opinion on the question
referred to it by paragraph (a) of the resolution above
mentioned, and will give effect, as far as is possible and
‘convenient, to the request of paragraph (6) of the reso-
lution relating to the date and procedure of the hearing
of the question.

. -The Secretary-General has also the honour to enclose
herewith, but merely for the information of the Court
pending the submission of statements by the two Govern-
ments concerned, a copy of the memorandum?) by which
the present matter was originally submitted to the Council.

(Signed) ERIC DRUMMOND,
Secretary-General.

Geneva, November 6th, 1922. -

1) See pages 7, 8 et 9.
2) Not reproduced.
